 1                                                                  JS-6

 2

 3

 4

 5
                         UNITED STATES DISTRICT COURT
 6
                        CENTRAL DISTRICT OF CALIFORNIA
 7
                                                  Case No. 5:18-CV-00880 (VEB)
 8
     REBECCA ARLENE KELLEY,
 9
                           Plaintiff,             JUDGMENT
10
     vs.
11
     ANDREW M. SAUL, Commissioner of
12
     Social Security,
13
                           Defendant.
14

15         For the reasons set forth in the accompanying Decision and Order, it is hereby

     ADJUDGED AND DECREED THAT (1) Plaintiff’s request for an order remanding
16
     the case for further proceedings is DENIED; (2) the Commissioner’s request for an
17

18   order affirming the Commissioner’s final decision and dismissing the action is

19

20                                            1

                      JUDGMENT – KELLEY v SAUL 5:18-CV-00880-VEB
 1   GRANTED; (3) judgment is entered in the Commissioner’s favor; and (4) the Clerk

 2   of the Court shall CLOSE this case.

 3         DATED this 31st day of October, 2019,

 4

 5                                      /s/Victor E. Bianchini
                                        VICTOR E. BIANCHINI
 6                                  UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20                                          2

                      JUDGMENT – KELLEY v SAUL 5:18-CV-00880-VEB
